UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-7109


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CALVIN JONES,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:05-cr-00287-TSE-1)


Submitted:    October 8, 2009                 Decided:   November 3, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Jones, Appellant Pro Se.         Jonathan Leo Fahey, Lawrence
Joseph Leiser, Assistant United        States Attorneys, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Calvin        Jones    appeals       the   district       court’s    order

granting   in   part      and    denying       in   part    Jones’   motion     for   a

reduction of sentence filed pursuant to 18 U.S.C. § 3582(c)(2)

(2006).    We have reviewed the record and find the district court

did not abuse its discretion in denying the motion.                       See United

States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004) (motion

under § 3582(c) “is subject to the discretion of the district

court”); United States v. Legree, 205 F.3d 724, 727 (4th Cir.

2000).     Thus,    we    affirm    the    district        court’s   order    for   the

reasons stated there.            See United States v. Jones, No. 1:05-cr-

00287-TSE-1 (E.D. Va. filed June 1, 2009; entered June 2, 2009).

We   dispense   with     oral     argument      because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           2